Citation Nr: 0307091	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from April 1974 to February 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).  

Pursuant to the veteran's request in October 2000, a hearing 
at the RO before a local hearing officer was held; a 
transcript of the hearing is in the file.

In this case in September 2002, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim for service connection for bilateral hearing 
loss and additional development was undertaken by the Board 
as to the issue of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for bilateral tinnitus, pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  As part of the development, 
additional evidence was received.  The Board sent notice to 
the veteran of the completed development in March 2003, 
pursuant to Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
A response was received from the veteran's representative in 
March 2003 and in writing in April 2003, the veteran 
indicated he had no further evidence or argument to present.  
Therefore, this case is now ready for Board review.

An additional issue is the subject of the Remand discussion 
below.

It is noted that in March 2003, the veteran's representative 
contended that a separate evaluation for each ear should be 
assigned for tinnitus.  In light of the decision below it is 
noted that service connection for bilateral tinnitus is being 
granted.  However, the sole issue before the Board currently 
is service connection and not the evaluation to be assigned 
for a service connected disability.  Therefore, the 
representative's contentions regarding the evaluation to be 
assigned will be more properly raised at the RO once an 
evaluation has been assigned.  If the appellant or his 
representative do not like the rating assigned, they may 
disagree at that time.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus has been obtained.

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran has bilateral hearing loss and tinnitus as a result 
of noise exposure while in service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).

2.  With resolution of reasonable doubt in the veteran's 
favor, bilateral tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, VA 
examinations have been provided, and there have been a rating 
decision and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters, the statement of the case 
(SOC), and supplemental statements of the case (SSOC) has 
been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the SOC, the SSOC, and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, in light of the favorable decision in this case, the 
Board finds that all duty to assist and to notify the veteran 
pursuant to the VCAA is satisfied.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

The evidence in this case is that the veteran's DD214 shows 
that his primary specialty was personnel records specialist.  
Awards and decorations received include National Defense 
Service Medal, Sharpshooter Qualification Badge with M-16 
Rifle Bar, Expert Qualification Badge with Hand Grenade, and 
Good Conduct Medal.  On entrance examination in service in 
March 1974, no history of hearing loss was reported.  On 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
30
LEFT
15
10
5
-
30

On the service separation examination in February 1976, the 
veteran reported that he was rarely aware of ringing in the 
ear when in quiet places.  This was noted as no change from 
April 1974 induction examination.  On examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
25
LEFT
5
0
0
30
30

The diagnoses included high frequency hearing loss, existed 
prior to service.  

On a VA examination in April 1976, no complaints of hearing 
loss or tinnitus or findings of hearing loss were noted.

On VA examination in June 1976, the veteran reported that at 
the time of his discharge examination, he was told he had 
some hearing loss in the left ear.  The assessment was 
essentially normal hearing with a mild drop at 4000 Hz 
bilaterally.

On a VA audiological evaluation in July 1989, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
50
45
LEFT
25
25
35
60
55

On evaluation, the veteran reported that upon discharge from 
the service, he was informed he had a 20 percent hearing 
loss.  He reported his hearing had worsening over the years.  
A mild high frequency sensory loss was observed of the right 
ear and a mild /moderate sensory loss was observed of the 
left ear.  He additionally reported an intermittent tinnitus 
of both ears for the past year.

On a VA audiological evaluation in November 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
50
LEFT
15
20
35
65
60

It was noted that the veteran was service connected for a 
skin disability that sometimes affected the ear canals.  The 
veteran also reported ringing of the left ear, that was 
periodic, approximately two times a day.

On a VA audiological evaluation in February 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
60
55
LEFT
15
10
40
60
55

On evaluation, the veteran reported a hearing problem since 
1989; he had been followed by the VA since 1989 for bilateral 
high frequency, sensory-neural hearing loss.  Noise exposure 
had been computer printers for 23 years and a factory for one 
year.  He had been a personal records specialist in the 
service.  He reported a twenty percent loss after service.   
He additionally reported intermittent tinnitus for six 
months.

In statements from the veteran's family received in April 
2000, it was indicated that the veteran's hearing loss and 
tinnitus did not exist before his service and that after 
discharge he would complain of hearing loss and tinnitus.

At the RO hearing in October 2000, the veteran reported that 
he first noticed problems with his hearing during service.  
At his discharge examination the doctor told him he had a 20 
percent hearing loss from the day he entered the military.  
He was exposed to loud noise in the service at the rifle 
range and being yelled at and garbage cans used to make noise 
to be awakened in the morning.  He also reported that he 
first noticed ringing in his ears in service that was not 
constant at that time, it would come and go.  Currently it 
was constant.

On a VA audiology record in July 2001, the veteran was seen 
to be evaluated for hearing loss which he felt was a result 
of his military service.  The military entrance examination 
revealed a mild hearing loss of 30dB at 4000 Hz of both ears.  
His exit examination revealed normal hearing at 4000 Hz of 
the right ear and a mild hearing loss at 3000 and 4000 Hz of 
the left ear.  The veteran attributed this decrease in 
hearing sensitivity to rifle range exercises and "hand 
grenade instructor" duties during basic training.  There was 
no report of post military noise exposure other than VA 
issued hearing aid use.  The veteran additionally complained 
of tinnitus in both ears most of the time.  He was unsure of 
the exact date or circumstances of onset but that it had been 
present for years.  The assessment was sensory neural hearing 
loss of moderate degree beyond 1500 Hz of the right ear and 
sensory-neural hearing loss of moderate to moderately severe 
degree beyond 1500 Hz of the left ear.  The results appeared 
consistent with noise exposure and current decrease in 
sensitivity possibly the results of hearing aid use.

VA outpatient treatment records from March 1996 to May 1997 
and from August 2001 and September 2001 show the veteran was 
seen regarding hearing aids.

On VA examination in January 2003, it was noted that only the 
veteran's service medical records were available for review.  
The veteran had been treated by the VA audiology clinic for 
bilateral sensorineural hearing loss and amplification needs 
since 1996.  The veteran's chief complaint was hearing loss 
and tinnitus of both ears for many years.  The veteran's 
service was from 1974 to 1976 as a personnel records 
specialist duties.  His military noise exposure included M-60 
machine gun fire during rifle range practice and hand 
grenades.  No post military occupational or recreational 
noise exposure was reported.  Tinnitus was first noticed in 
the military.  It was bilateral and constant.  It was the 
examiner's opinion that the most likely etiology of the 
veteran's tinnitus and hearing loss was his noise exposure.  
Diagnosis after physical examination was bilateral 
symmetrical mild to moderately severe sensorineural hearing 
loss, according to VA guidelines.  The veteran's hearing loss 
was consistent with his noise exposure history.  It was 
likely as not that the veteran's hearing loss began with his 
military noise exposure, according to the examiner.  

Therefore, in this case, resolving all reasonable doubt in 
favor of the veteran, the Board finds that the veteran's 
current bilateral hearing loss and bilateral tinnitus are at 
least as likely as not incurred in service as described by 
the VA examiners in July 2001 and January 2003.  As such, the 
Board finds that the evidence is at least in equipoise in 
this case.  Therefore, the Board finds that the evidence 
supports the veteran's claims.  38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



REMAND

By rating action of June 2001, the Huntington, West Virginia 
RO granted service connection for sliding hiatal hernia with 
gastroesophageal disease and assigned a 10 percent 
evaluation.  Received on July 31, 2001, was a statement from 
the veteran that can be taken as a notice of disagreement 
with the initial evaluation assigned for sliding hiatal 
hernia with gastroesophageal disease.  The filing of a notice 
of disagreement puts a claim in appellate status, and the 
claim of entitlement to a rating in excess of 10 percent for 
sliding hiatal hernia with gastroesophageal disease must be 
considered in connection with the current appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must 
be remanded, and is not subject to Board development 
authority.

Accordingly, the case is REMANDED to the RO for the 
following:

As to the disagreement with the issue of 
entitlement to an initial rating in 
excess of 10 percent for sliding hiatal 
hernia with gastroesophageal reflux 
disease, the RO should prepare and 
furnish to the veteran and his 
representative a Statement of the Case 
and afford him the opportunity to file a 
substantive appeal with regard to this 
issue.  To perfect an appeal a timely 
substantive appeal must be filed.  
Without such action, the Board does not 
have jurisdiction of that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

